Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Only the first word of each claim should be capitalized since claims are required to be in one sentence form (See MPEP 608.01(m) ‘Form of Claims’ which instructs that, “Each claim begins with a capital letter and ends with a period.”)
In claim 1, the first word of each of lines 2, 4, 6, 8 and 10 should be lower-case because these words are all part of one sentence. In claim 9, the first word of each of lines 2, 4, 6 and 8 should be lower-case because these words are all part of one sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation of, "the augmentation or modification of the pre-programmed story or game", which has no antecedent basis in claim 1. For the purpose of examination, claim 2 will be interpreted as, "an augmentation or modification of the pre-programmed story or game".
Claim 5 recites, "the augmentation of the pre-programmed story", which has no antecedent basis in claim 1. For the purpose of examination, claim 5 will be interpreted as depending from claim 2 which provides antecedent basis for" augmentation of the pre-programmed story''.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0372518 A1 to Rehmeyer et al. (hereinafter 'Rehmeyer').
Re Claim 1, Rehmeyer discloses a system (computer system 100; Fig. 1) comprising: 
An interactive environment comprising one or more sensors, microphones, computer system, processors, and/or transceivers ([0022], 'For example, in a gaming application, a pair of related holographic and physical objects may interact differently depending on a game level, user status, difficulty setting, gameplay mode, and the like'; 
[0027], ‘As shown, the illustrated computer system 100 includes a computer device 110 with a memory 102 and at least one processor 104. Alternative embodiments may include a plurality of processors and/or memory storage devices.’
[0044], ‘embodiments are described with reference to acts that are performed by one or more computing systems. If such acts are implemented in software, one or more processors of the associated computing system that performs the act direct the operation of the computing system in response to the processor(s) of the computing system having executed computer-executable instructions that are embodied on one or more computer-readable media (e.g., hardware storage device(s)). An example of such an operation involves the manipulation of data.’
[0045] ‘The computer-executable instructions (and the manipulated data) may be stored in the memory 102 of the computer device 110, and/or in one or more separate computer system components. The computer-executable instructions may be used to implement and/or instantiate all of the functionality disclosed herein…’
[0028], 'the MR components 106 also include one or more additional input/output components enabling a user to interact with the computer device 110, including one or more haptic feedback components (e.g., wearable components), display screens, keyboards, mouse controls, touch screens, microphones, speakers, display screens, track balls, scroll wheels, biometric sensors (e.g., electroencephalography sensors (EEG), heart rate monitors, eye tracking or body movement tracking devices, body temperature sensors), and the like to enable the receiving of information from a user and for displaying or otherwise communicating information to a user.'),
A simulated campfire unit comprising one or more simulated log structures, projection systems, lights, speakers, and/or communication interfaces (Fig. 3; 
[0050], ‘FIG. 3 illustrates a flowchart 300 of a computer implemented method for generating a new hologram or modifying a hologram according to a physical relationship between a hologram and one or more physical objects. A computer system identifies a hologram object (act 310), and identifies a physical object, the physical object being associated with the hologram object according to a physical relationships between the physical object and the hologram object (act 320). For example, the identified hologram object may be a holographic torch, and the identified physical object may be a fire log (e.g., real or synthetic).
[0051], 'The computer system also detects a change to one or more aspects of the physical relationship between the hologram object and the physical object (act 330), and generates a new hologram object or modify the hologram object in response to the detected change to the physical relationship, the new or modified hologram object simulating a reaction between the identified hologram object and the identified physical object (act 340). The computer system then stores a mapping of the new or modified hologram object (act 350). For example, as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch “touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log’),
Wherein the simulated campfire unit projects visual and/or holographic displays and/or audio to execute performance of a pre-programmed story or game ([0022], 'For example, in a gaming application, a pair of related holographic and physical objects may interact differently depending on a game level, user status, difficulty setting, gameplay mode, and the like'; 
[0051], 'as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches” the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log'; As previously discussed with regard to [0044]-[0045], all of the functionality of the disclosure can be enabled by executing instructions from storage by one or more processors, and also as previously discussed with regard to [0022], these instructions can constitute pre-programmed game.),
Wherein the sensors and/or microphones of the interactive environment are capable of detecting the presence of an individual or object ([0028], 'the MR components 106 also include one or more additional input/output components enabling a user to interact with the computer device 110, including one or more haptic feedback components (e.g., wearable components), display screens, keyboards, mouse controls, touch screens, microphones, speakers, display screens, track balls, scroll wheels. biometric sensors (e.g., electroencephalography sensors (EEG), heart rate monitors, eye tracking or body movement tracking devices, body temperature sensors), and the like to enable the receiving of information from a user and for displaying or otherwise communicating information to a user.'
[0051], 'The computer system also detects a change to one or more aspects of the physical relationship between the hologram object and the physical object (act 330), and generates a new hologram object or modify the hologram object in response to the detected change to the physical relationship,’)
Wherein once an individual or object is detected by the sensors, a processor (object controller 122) may determine an appropriate response to be produced ([0041], 'The illustrated computer device 110 also includes an object controller 122. In some embodiments, one or more modifiable physical objects 160 within the mixed reality scene are configured as actuatable or modifiable in response to particular detected relationships between the one or more modifiable physical objects 160 and one or more holographic objects 132'; 
[0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of time. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'; 
[0051], 'as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log').
Re claim 2, [0022] of Rehmeyer discloses that, “in a gaming application, a pair of related holographic and physical objects may interact differently depending on a game level, user status, difficulty setting, gameplay mode, and the like”. Any of a user status, difficulty setting, or gameplay mode meet the limitation of being individual preferences. that affect the augmentation/modification of the pre-programmed story.
Re Claim 3, Rehmeyer discloses the system of claim 1, wherein the associated object consists of a simulated log structure, which contains embedded information or is associated with information stored in a database accessible to the simulated campfire computer system ([0042], 'data structures related to the holographic objects 132, holographic object properties 134, physical object properties 136, and/or the relationship definitions 138, are received from one or more separate computer devices/systems, such as from one or more computer devices 150a-n'; [0051], 'as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log').
Re Claim 5, Rehmeyer discloses the system of claim 2, wherein an augmentation of the pre-programmed story includes the incorporation of images, voice recordings, or preferred characters of the individual ([0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of time. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'; 
[0051], 'as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log')
Re Claim 6, Rehmeyer discloses the system of claim 1, wherein the unit interfaces to another device or system to augment the interactivity (Fig. 1; [0029], 'the computer device 110 communicates with and/or is part of a distributed computer environment 150, as indicated by the plurality of separate computer systems 150a through 150n, each of which may contain one or more of the disclosed components that are shown in system 100, entirely or partially, such as one or more of the memory components, application components, or any of the other components'; [0042], 'data structures related to the holographic objects 132, holographic object
properties 134, physical object properties 136, and/or the relationship definitions 138, are received from one or more separate computer devices/systems, such as from one or more computer devices 150a-n').
Re Claim 7, Rehmeyer discloses the system of claim 1, wherein a ring structure comprising a projection system ([0028], 'The computer device 110 also includes MR components 106 configured to enable generation and display of a MR environment, including one or more user headsets, cameras, image projectors, and/or other components that may be used in the generation of a mixed reality environment'; the Examiner is interpreting the term ‘ring structure’ as a network of communicatively coupled objects) and other components is added to the simulated campfire to provide additional audio, visual, or special effects to augment the storytelling or game experience ([0022], 'For example, in a gaming application, a pair of related holographic and physical objects may interact differently depending on a game level, user status, difficulty setting, gameplay mode, and the like'; 
[0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of time. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'; 
[0051], 'as the holographic torch is brought into sufficient proximity and
appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through
a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log')
Re Claim 8, Rehmeyer discloses the system of claim 1, wherein the system is suitable for home-use ([0028], 'The computer device 110 also includes MR components 106 configured to enable generation and display of a MR environment, including one or more user headsets, cameras, image projectors, and/or other components that may be used in the generation of a mixed reality environment'; the intended-use limitation of “suitable for home-use”, in the context of an apparatus claim, does not specify any particular structural limitations that could distinguish over the fully-capable apparatus described by Rehmeyer and as such is not awarded patentable weight. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987))
Regarding Claim 9, Rehmeyer discloses an apparatus (computer system 100; Fig. 1) comprising:
A simulated campfire unit comprising one or more sensors, processors, and or transmitters (Fig. 3; [0028], 'The computer device 110 also includes MR components 106 configured to enable generation and display of a MR environment, including one or more user headsets, cameras, image projectors, and/or other components that may be used in the generation of a mixed reality environment. In some embodiments, the MR components 106 also include one or more additional input/output components enabling a user to interact with the computer device 110, including one or more haptic feedback components (e.g., wearable components), display screens, keyboards, mouse controls, touch screens, microphones, speakers, display screens, track balls, scroll wheels, biometric sensors'; 
[0051], 'The computer system also detects a change to one or more aspects of the physical relationship between the hologram object and the physical object (act 330), and generates a new hologram object or modify the hologram object in response to the detected change to the physical relationship, the new or modified hologram object simulating a reaction between the identified hologram object and the identified physical object (act 340). The computer system then stores a mapping of the new or modified hologram object (act 350). For example, as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log')
Wherein the simulated campfire unit is capable of projecting audio and visual displays, and other physical and or special effects ([0028], 'The computer device 110 also includes MR components 106 configured to enable generation and display of a MR environment, including one or more user headsets, cameras, image projectors, and/or other components that may be used in the generation of a mixed reality environment.'; 
[0032], 'a particular holographic object may have one or more properties defining the manner in which the holographic object is displayed (e.g. audio and/or visual effects), the manner in which the holographic object reacts to user input, and/or the manner in which the holographic object interacts with other elements of the mixed reality environment in which it is rendered')
and,
The simulated campfire unit is capable of detecting and recognizing the presence of individuals or objects ([0028], 'the MR components 106 also include one or more additional input/output components enabling a user to interact with the computer device 110, including one or more haptic feedback components (e.g., wearable components), display screens, keyboards, mouse controls, touch screens, microphones, speakers, display screens, track balls, scroll wheels, biometric sensors (e.g., electroencephalography sensors (EEG), heart rate monitors, eye tracking or body movement tracking devices, body temperature sensors), and the like to enable the receiving of information from a user and for displaying or otherwise communicating information to a user.'; 
[0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of time. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'), and
The audio and visual displays, and other physical and special effects can be modified in response to the presence of an individual or object ([0041], 'The illustrated computer device 110 also includes an object controller 122. In some embodiments, one or more modifiable physical objects 160 within the mixed reality scene are configured as actuatable or modifiable in response to particular detected relationships between the one or more modifiable physical objects 160 and one or more holographic objects 132'; 
[0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of time. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'; 
[0051], 'as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log').
Re Claim 10, Rehmeyer discloses the apparatus of claim 9, wherein the sensors of the campfire unit can detect signals transmitted by handheld devices, such as a smartphone ([0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of time. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'; 
[0061], 'FIG. 9 illustrates an embodiment of a mixed reality environment including a holographic orb 902 and a physical light bulb 904. In this example, the properties of the light bulb 904 (e.g., on and off states, color, etc.) are affected by the physical relationship between the holographic orb 902 and the light bulb 904. For example. as the holographic orb 902 is "thrown" at the light bulb 904, a change in the physical proximity between the objects is detected, causing the light bulb 904 to light up, by causing a switch to be activated for the light
bulb 904 through the connected systems. Similar embodiments may include interaction between a holographic object and an audio control (e.g., volume control), display control, power controls, actuation mechanisms. and/or other interactions between actuatable or adjustable physical objects and holographic objects.'; a wand and a light bulb both broadly constitute handheld objects, while various signals, either RF or visible such as the light coming from light bulb, may be detected), and 
the processor of the campfire unit can alter the audio or visual storyline to be presented ([0022], 'For example, in a gaming application, a pair of related holographic and physical objects may interact differently depending on a game level, user status, difficulty setting, gameplay mode, and the like'; 
[0041], 'The illustrated computer device 110 also includes an object controller 122. In some embodiments, one or more modifiable physical objects 160 within the mixed reality scene are configured as actuatable or modifiable in response to particular detected relationships between the one or more modifiable physical objects 160 and one or more holographic objects 132';
[0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of time. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'; 
[0051], 'as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log')
Re Claim 11, Rehmeyer discloses the apparatus of claim 9, wherein a tracking system is employed to detect the presence or movement of an individual ([0028], 'the MR components 106 also include one or more additional input/output components enabling a user to interact with the computer device 11 O, including one or more haptic feedback components (e.g., wearable components), display screens, keyboards, mouse controls, touch screens, microphones, speakers, display screens, track balls, scroll wheels, biometric sensors (e.g., electroencephalography sensors (EEG), heart rate monitors, eye tracking or body movement tracking devices, body temperature sensors), and the like to enable the receiving of information from a user and for displaying or otherwise communicating information to a user.'), and
based on said presence or movement, the processor of the campfire unit can alter the audio or visual storyline to be presented ([0022]. 'For example, in a gaming application, a pair of related holographic and physical objects may interact differently depending on a game level, user status, difficulty setting, gameplay mode, and the like'; 
[0041], 'The illustrated computer device 110 also includes an object controller 122. In some embodiments, one or more modifiable physical objects 160 within the mixed reality scene are configured as actuatable or modifiable in response to particular detected relationships between the one or more modifiable physical objects 160 and one or more holographic objects 132'; 
[0048], 'The computer system subsequently detects a change to the physical relationship between the physical object and the hologram object (act 230) and modifies one or more properties of the hologram object in accordance with the detected change to the physical relationship (act 240). For example, the computer system may detect that the wand has been positioned closer to the character and/or has been pointed at the character for a sufficient duration of lime. In response, the computer system may modify a character attribute, such as by upgrading or downgrading a health level, strength level, or other attribute'; 
[0051], 'as the holographic torch is brought into sufficient proximity and appropriate orientation to the fire log (e.g., so that the lit end of the torch "touches" the fire log), the computer system generates a new hologram by rendering a holographic flame surrounding the fire log. Then, when the user or another entity views the fire log through a MR visual system, they will view the holographic flame surrounding the fire log, as the holographic flame has been associated with and mapped to the fire log').
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rehmeyer  in view of US 2015/0209664 A1 to Haseltine (hereinafter Haseltine).
Regarding Claim 4, Although Rehmeyer discloses the system of claim 1, which can include proximity sensing of humans and objects to affect the functionality of an interactive holographic fire, Rehmeyer fails to explicitly disclose wherein the sensors of his motion and proximity-sensing interactive system could comprise a RFID sensor, and the associated object contains an RFID chip.
Haseltine is in the field of interactive storytelling systems ([0036]) and teaches wherein sensors comprise a RFID sensor, and an associated object contains an RFID chip (Fig. 1 shows the interactive storytelling system; [0051], 'To perform the action(s) responsive to the detected stimulus event, the magic lamp device could be configured to project (i.e., using one or more projectors within the lamp or otherwise present within the physical environment) a depiction of a genie above the lamp. For instance, the depiction could be a virtual or real image projection that creates the appearance (or illusion) of a real or holographic image existing in and interacting with the physical world. Additionally, the magic lamp device could include an auditory device(s) (e.g., a speaker, resonant cavities, etc.) capable of playing sounds.'; [0075], 'the physical object or device need not plug into or otherwise physically connect with the storytelling device in order to unlock content. For example, the storytelling device could receive a signal (e.g., an RF or RFID signal) that indicates particular content should be unlocked. As an example, a signal could be broadcast at a particular Star Wars(R)-themed attraction at a theme park, and any Star Wars(R)-themed storytelling device receiving the signal could be configured to unlock particular content in response. As an example, a new storyline could be unlocked upon receipt of the signal. … the storytelling device could perform certain actions (e.g., gestures, dialogue, etc.) in response to receiving the signal.')
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rehmeyer with the teaching of Haseltine for the purpose of using an RFID chip and sensor combination, thereby providing a way for additional content and/or storytelling to be unlocked based upon a proximity of a person and/or object bearing an RFID chip, adding to the fun of the system (Haseltine; [0058], [0075]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715